[Cite as In re M.F., 2012-Ohio-5844.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




IN RE:                                             :

         M.F.                                      :      CASE NO. CA2012-08-161

                                                   :              DECISION
                                                                   12/10/2012
                                                   :

                                                   :



                APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                                JUVENILE DIVISION
                               Case No. JN2010-0357



Amy R. Ashcraft, 240 East State Street, Trenton, Ohio 45067, for appellant

Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, OH 45011-6057, for appellee, Butler County Department of
Jobs & Family Services

Meredith Schnug, 10 Journal Square, 3rd Floor, Hamilton, Ohio 45011, Guardian Ad Litem
for M.F.



         Per Curiam.

         {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, Juvenile Division, and upon the brief filed by

appellant's counsel, oral argument having been waived.
                                                                       Butler CA2012-08-161

       {¶ 2} Counsel for appellant has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of the

record from the proceedings below fails to disclose any errors by the trial court prejudicial to

the rights of appellant upon which an assignment of error may be predicated; (2) lists one

potential error "that might arguably support the appeal," Anders, at 744, 87 S.Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       S. POWELL, P.J., HENDRICKSON and M. POWELL, JJ., concur.




                                            -2-